   Case 19-61608-grs      Doc 799  Filed 07/23/20 Entered 07/23/20 12:21:37           Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                             THE HONORABLE Gregory R. Schaaf




     IN RE:                                                          CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 07/23/2020                                                               TIME: 09:00

     ISSUE:
      585 05/21/2020       Notice of Claim of Liens Against St. Alexius Debtors Filed by Pelorus
                           Equity Group, Inc.. (Attachments: # 1 Exhibit 1 (Note) # 2 Exhibit 2
                           (DOT St. Louis County) # 3 Exhibit 3 (DOT St. Louis City) # 4 Exhibit
                           4 (Collateral Security Agreement) # 5 Exhibit 5 (UCC St. A Props) # 6
                           Exhibit 6 (Pledge Agreement AmHoldings) # 7 Exhibit 7 (UCC
                           AmHoldings) # 8 Exhibit 8 (Pledge Agmt Success St A Hospital Corp)
                           # 9 Exhibit 9 (UCC Success St A Hospital Corp) # 10 Exhibit 10
                           (Pledge Agmt Success St A Props) # 11 Exhibit 11 (UCC Success int in
                           St A Props) # 12 Exhibit 12 (Guaranty Am Holdings White) # 13
                           Exhibit 13 (Guaranty Third Friday) # 14 Exhibit 14 (Subordination
                           Agmt Props Corp)) (Back, Adam)

     DISPOSITION:
      Moot




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory R. Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Thursday, July 23, 2020
                                                   (rah)
